DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 09/27/2018. Claims 1- 20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15-20 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter.  Claim 15 recites “a computer readable storage medium” which is not defined by the specification as non-transitory. In particular the specification recites that “Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing.” in page 12 lines 17-20 of the instant specification. The specification does not limit the foregoing device, and does not define a “computer readable storage medium” as a non-transitory, computer-readable medium. Thus the broadest reasonable interpretation of the claim covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory propagating signals are non-statutory subject matter. in re Nuijten, 500 F .3d 1346, 1356-57, 84 U.S.P.Q.2d 
It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves). 
Claims 16-20 are also rejected based on their respective dependency upon claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0199170, herein referenced as Madsen, in further view of CN 105182137A, herein referenced as Zhimao.
Regarding Claim 1, Madsen recites of wind turbine with a heating element (conductive mat 10 fig. 2) in a wind turbine blade (“the mat is preferably embedded in the rotor blade body” para. 24) and the wind turbine blade (blade 2 fig. 1).
However, Madsen fails to anticipate a method of monitoring and controlling a condition of the heating element and wind turbine blade comprising: measuring a voltage applied to the heating element; measuring a current flowing through the heating element; calculating a resistance of the heating element using the measured voltage and measured current; determining whether an event corresponding to a failure of the wind turbine blade or the heating element in the wind turbine blade has occurred; and adjusting control of the heating element when the event occurs.
Madsen is considered analogous art since it is in the same field of endeavor as the instant application, the utilization of heating elements in wind turbine structures for de-icing purposes. Zhimao is considered analogous art since the problem faced by Zhimao (‘faulty units for electric anti-icing systems’ para. 4) is reasonably pertinent to the problem faced by the instant application (“failure of the ETH [i.e. heating] panels” on page 1 of the instant specification).
Zhimao teaches of a method comprising: measuring a voltage (S101 fig. 1) applied to the heating element (“in step S101, the power supply terminal voltage and the power supply line current of the electrical anti-icing heating unit are obtained” para. 29);
measuring a current (S101 fig. 1) flowing through the heating element (“in step S101, the power supply terminal voltage and the power supply line current of the electrical anti-icing heating unit are obtained” para. 29);
calculating a resistance of the heating element using the measured voltage and measured current (S102 fig. 1; “the real-time resistance value is calculated according to the power supply terminal voltage and the power supply line current acquired in step S101” para. 30);
determining whether an event (S107 fig. 1; “it is determined in step S107 that the electric anti-icing heating unit is malfunctioning” para. 35) corresponding to a failure of the wind turbine blade or the heating element in the wind turbine blade has occurred (“in step S105 a resistance difference between the real-time resistance value calculated in step S102 and the theoretical resistance value obtained in step S104 is calculated” para 33; and “in step S106, it is determined whether the resistance differenc3e calculated in step S105 is greater than a predetermined first threshold” para. 34); and
adjusting control of the heating element when the event occurs (para. 38 describes cutting off the power supply of the electric anti-icing heating unit following identification of a malfunction). Zhimao teaches that this method is used to “diagnose the fault of the electric anti-icing unit to improve the response speed and sensitivity of fault diagnosis” in para. 7. 


Regarding Claim 2, the combination of Madsen and Zhimao comprises method of claim 1, wherein the event is a threshold value of resistance that corresponds to thermal fatigue or mechanical fatigue of the heating element (para. 8 of Zhimao, as used to modify Madsen above, recites “when the absolute value of the resistance difference is greater than the predetermined first threshold, it is determined that the electric heating unit is malfunctioning”. The “malfunctioning” of electric anti-icing units are known in the art to correspond with thermal fatigue due to cyclical nature of operating the electric de-icing heating units).

Regarding Claim 3, the combination of Madsen and Zhimao comprises method of claim 1, further comprising:
storing the resistance in a database (see “predetermined temperature-resistance value curve is pre-stored in the memory” para. 32); and
wherein the event is a spike in resistance (para. 9 of Zhimao, as used to modify Madsen above, recites “[the electric anti-icing unit’s] internal resistance value will undergo a sudden change” if it has a short circuit or open circuit failure) compared to previous measurements stored in said database (“step S105, the resistance between the real-time resistance value calculated in step S102 and the theoretical resistance .

Regarding Claim 4, the combination of Madsen and Zhimao comprises the method of claim 1, wherein adjusting control of the heating element comprises:
removing the heating element from a control loop (“when an electric anti-icing heating unit fails, the fault diagnosis device will disconnect the switch related to the electric anti-icing heating unit” para. 41 of Zhimao, as used to modify Madsen above).

Regarding Claim 5, the combination of Madsen and Zhimao comprises the method of claim 1. While, the combination fails to explicitly describe wherein adjusting control of the heating element comprises: servicing the heating element. It would obvious to one of ordinary skill in the art that “servicing the unit” is a logical step following the identification of a faulty/malfunctioning electrical de-icing unit.

Regarding Claim 8, Madsen recites of a wind turbine (see fig. 7) with a heating element (conductive mat 10 fig. 2) in a wind turbine blade (“the mat is preferably embedded in the rotor blade body” para. 24), but fails to anticipate a processor; and a memory storing program code, which, when executed on the processor performs an operation for monitoring and controlling a condition of the heating element in the wind turbine blade and the wind turbine blade, the operation comprising: measuring a voltage applied to the heating element; measuring a current flowing through the heating element; calculating a resistance of the heating element using the measured voltage and measured current; determining whether an event corresponding to a failure of the wind turbine blade or the heating element in the wind turbine blade has occurred; and adjusting control of the heating element when the event occurs.
Madsen is considered analogous art since it is in the same field of endeavor as the instant application, the utilization of heating elements in wind turbine structures for de-icing purposes. Zhimao is considered analogous art since the problem faced by Zhimao (‘faulty units for electric anti-icing systems’ para. 4) is reasonably pertinent to the problem faced by the instant application (“failure of the ETH [i.e. heating] panels” on page 1 of the instant specification).
Zhimao teaches of a processor; and a memory storing program code, which, when executed on the processor performs an operation for monitoring and controlling a condition of a heating element (fig. 3 shows a device for diagnosing a malfunction of an electric anti-icing heating unit, such a device would have a processor and memory storing program code so as to accomplish the task of diagnosing), the operation comprising:
measuring a voltage applied to the heating element (“in step S101, the power supply terminal voltage and the power supply line current of the electrical anti-icing heating unit are obtained” para. 29);
measuring a current flowing through the heating element (“in step S101, the power supply terminal voltage and the power supply line current of the electrical anti-icing heating unit are obtained” para. 29);
calculating a resistance of the heating element using the measured voltage and measured current (S102 fig. 1; “the real-time resistance value is calculated according to the power supply terminal voltage and the power supply line current acquired in step S101” para. 30);
determining whether an event (S107 fig. 1; “it is determined in step S107 that the electric anti-icing heating unit is malfunctioning” para. 35) corresponding to a failure of the wind turbine blade or the heating element in the wind turbine blade has occurred (“in step S105 a resistance difference between the real-time resistance value calculated in step S102 and the theoretical resistance value obtained in step S104 is calculated” para 33; and “in step S106, it is determined whether the resistance differenc3e calculated in step S105 is greater than a predetermined first threshold” para. 34); and
adjusting control of the heating element when the event occurs (para. 38 describes cutting off the power supply of the electric anti-icing heating unit following identification of a malfunction). Zhimao teaches that this method is used to “diagnose the fault of the electric anti-icing unit to improve the response speed and sensitivity of fault diagnosis” in para. 7. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the wind turbine blade of Madsen with the monitoring method of Zhimao so as to “improve the response speed and sensitivity of fault diagnosis” as taught by Zhimao.

Regarding Claim 9, the combination of Madsen and Zhimao comprises the system of claim 8, wherein the event is a threshold value of resistance that corresponds to thermal fatigue or mechanical fatigue of the heating element (para. 8 of Zhimao, as used to modify Madsen above, recites “when the absolute value of the resistance difference is greater than the predetermined first threshold, it is determined that the electric heating unit is malfunctioning”. The “malfunctioning” of electric anti-icing units are known in the art to correspond with thermal fatigue due to cyclical nature of operating the electric de-icing heating units).

Regarding Claim 10, the combination of Madsen and Zhimao comprises the system of claim 8, further comprising:
storing the resistance in a database (see “predetermined temperature-resistance value curve is pre-stored in the memory” para. 32 of Zhimao, as used to modify Madsen above); and
wherein the event is a spike in resistance (para. 9 of Zhimao, as used to modify Madsen above, recites “[the electric anti-icing unit’s] internal resistance value will undergo a sudden change” if it has a short circuit or open circuit failure) compared to previous measurements stored in said database (“step S105, the resistance between the real-time resistance value calculated in step S102 and the theoretical resistance value obtained in step S104 is calculated” para. 33 of Zhimao, as used to modify Madsen above; “step S106, it is determined whether the resistance difference calculated in step S105 is greater than a predetermined threshold” para. 34 of Zhimao).

Regarding Claim 11, the combination of Madsen and Zhimao comprises the system of claim 8, wherein adjusting control of the heating element comprises:
removing the heating element from a control loop (“when an electric anti-icing heating unit fails, the fault diagnosis device will disconnect the switch related to the electric anti-icing heating unit” para. 41 of Zhimao, as used to modify Madsen above).

Regarding Claim 12, the combination of Madsen and Zhimao comprises the system of claim 8. 
While, the combination fails to explicitly describe wherein adjusting control of the heating element comprises: servicing the heating element. It would obvious to one of ordinary skill in the art that “servicing a component” is a logical step following the identification of a faulty/malfunctioning electrical de-icing unit.

Regarding Claim 15, Madsen recites a wind turbine (see fig. 7) and a heating element (conductive mat 10 fig. 2) in a wind turbine blade (“the mat is preferably embedded in the rotor blade body” para. 24) but fails to anticipate a computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform a condition monitoring and controlling operation of a heating element in a wind turbine blade and the wind turbine blade, the operation comprising: measuring a voltage applied to the heating element; measuring a current flowing through the heating element; calculating a resistance of the heating element using the measured voltage and measured current; determining whether an event corresponding to a failure of the wind turbine blade or the heating element in the wind turbine blade has occurred; and adjusting control of the heating element when the event occurs.

Zhimao teaches of a computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform a condition monitoring and controlling operation (fig. 3 shows a device for diagnosing a malfunction of an electric anti-icing heating unit of an airplane blade, such a device would have computer readable storage medium stored thereon and executed by a processor so as to perform the task of diagnosis, the method/operation performed by the device is shown in fig. 1) of a heating element (“electric anti-icing system” para. 5), the operation comprising:
measuring a voltage applied to the heating element (“in step S101, the power supply terminal voltage and the power supply line current of the electrical anti-icing heating unit are obtained” para. 29);
measuring a current flowing through the heating element (“in step S101, the power supply terminal voltage and the power supply line current of the electrical anti-icing heating unit are obtained” para. 29);
calculating a resistance of the heating element using the measured voltage and measured current (S102 fig. 1; “the real-time resistance value is calculated according to ;
determining whether an event (S107 fig. 1; “it is determined in step S107 that the electric anti-icing heating unit is malfunctioning” para. 35) corresponding to a failure of the wind turbine blade or the heating element in the wind turbine blade has occurred (“in step S105 a resistance difference between the real-time resistance value calculated in step S102 and the theoretical resistance value obtained in step S104 is calculated” para 33; and “in step S106, it is determined whether the resistance differenc3e calculated in step S105 is greater than a predetermined first threshold” para. 34); and
adjusting control of the heating element when the event occurs (para. 38 describes cutting off the power supply of the electric anti-icing heating unit following identification of a malfunction). Zhimao teaches that this method is used to “diagnose the fault of the electric anti-icing unit to improve the response speed and sensitivity of fault diagnosis” in para. 7. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the wind turbine blade of Madsen with the diagnosing device and operation of Zhimao so as to “improve the response speed and sensitivity of fault diagnosis” as taught by Zhimao.

Regarding Claim 16, the combination of Madsen and Zhimao comprises the computer readable storage medium of claim 15, wherein the event is a threshold value of resistance that corresponds to thermal fatigue or mechanical fatigue of the heating element (para. 8 of Zhimao, as used to modify Madsen above, recites “when the .

Regarding Claim 17, the combination of Madsen and Zhimao comprises the computer readable storage medium of claim 15, the operation further comprising:
storing the resistance in a database (see “predetermined temperature-resistance value curve is pre-stored in the memory” para. 32 of Zhimao, as used to modify Madsen above); and
wherein the event is a spike in resistance (para. 9 of Zhimao, as used to modify Madsen above, recites “[the electric anti-icing unit’s] internal resistance value will undergo a sudden change” if it has a short circuit or open circuit failure) compared to previous measurements stored in said database (“step S105, the resistance between the real-time resistance value calculated in step S102 and the theoretical resistance value obtained in step S104 is calculated” para. 33 of Zhimao, as used to modify Madsen above; “step S106, it is determined whether the resistance difference calculated in step S105 is greater than a predetermined threshold” para. 34 of Zhimao).

Regarding Claim 18, the combination of Madsen and Zhimao comprises the computer readable storage medium of claim 15, wherein adjusting control of the heating element comprises:
removing the heating element from a control loop (“when an electric anti-icing heating unit fails, the fault diagnosis device will disconnect the switch related to the electric anti-icing heating unit” para. 41 of Zhimao, as used to modify Madsen above).

Regarding Claim 19, the combination of Madsen and Zhimao comprises the computer readable storage medium of claim 15.
While, the combination fails to explicitly describe wherein adjusting control of the heating element comprises: servicing the heating element. It would obvious to one of ordinary skill in the art that “servicing the unit” is a logical step following the identification of a faulty/malfunctioning electrical de-icing unit.

Claims 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Madsen and Zhimao as applied to claim 1 above, and further in view of US 6525518, herein referenced as Garnaes.
Regarding Claim 6, the combination of Madsen and Zhimao comprises the method of claim 1. However, the combination fails to teach wherein a current transducer measures the current flowing through the heating element.
Garnaes is considered analogous art since it is within the field of endeavor of controlling wind turbines.
Garnaes teaches of the utilization of “a number of transducers for measuring voltage and current” of a wind turbine in col. 3 lines 4-6.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Madsen and 

Regarding Claim 7, the combination of Madsen and Zhimao comprises the method of claim 1. However, the combination fails to teach wherein a voltage transducer measures the voltage applied to the heating element. 
Garnaes is considered analogous art since it is within the field of endeavor of controlling wind turbines.
Garnaes teaches of the utilization of “a number of transducers for measuring voltage and current” of a wind turbine in col. 3 lines 4-6.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Madsen and Zhimao with the transducers for measuring voltage and current from Garnaes since Garnaes teaches that transducers are a known method for “measuring voltage and current” in wind turbine control systems.

Regarding Claim 13, the combination of Madsen and Zhimao comprises the system of claim 8. However, the combination fails to teach wherein a current transducer measures the current flowing through the heating element.
Garnaes is considered analogous art since it is within the field of endeavor of controlling wind turbines.
Garnaes teaches of the utilization of “a number of transducers for measuring voltage and current” of a wind turbine in col. 3 lines 4-6.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Madsen and Zhimao with the transducers for measuring voltage and current from Garnaes since Garnaes teaches that transducers are a known method for “measuring voltage and current” in wind turbine control systems.

Regarding Claim 14, the combination of Madsen and Zhimao comprises the system of claim 8. However, the combination fails to teach wherein a voltage transducer measures the voltage applied to the heating element.
 Garnaes is considered analogous art since it is within the field of endeavor of controlling wind turbines.
Garnaes teaches of the utilization of “a number of transducers for measuring voltage and current” of a wind turbine in col. 3 lines 4-6.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Madsen and Zhimao with the transducers for measuring voltage and current from Garnaes since Garnaes teaches that transducers are a known method for “measuring voltage and current” in wind turbine control systems

Regarding Claim 20, the combination of Madsen and Zhimao comprises the computer readable storage medium of claim 15. However, the combination fails to teach wherein a current transducer measures the current flowing through the heating element.
Garnaes is considered analogous art since it is within the field of endeavor of controlling wind turbines.
Garnaes teaches of the utilization of “a number of transducers for measuring voltage and current” of a wind turbine in col. 3 lines 4-6.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Madsen and Zhimao with the transducers for measuring voltage and current from Garnaes since Garnaes teaches that transducers are a known manner for “measuring voltage and current” in wind turbine control systems. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9415875 – discloses a wind turbine blade having heating mats configured to de-ice the blade, the heating mats configured with a control unit which measures electrical voltage and current input to the heating mats as well as controls the operation of the heating mat.
US 10470252 – discloses a heating device for use with wind turbines, said device comprises a mat with a conductive wire running through it which heats the mat 
US 2014/0072429 – discloses a system for integrating sensing and heating function on a wind turbine. Describes that ice accretion on wind turbines leads to mechanical fatigue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745